NIX, Judge.
Mary Katherine Jones plead Guilty to the crime of Petit Larceny After A Former Conviction of a Felony in the District Court of Oklahoma County; and was sentenced to One Year in the penitentiary. From that judgment and sentence she attempts to appeal to this Court.
The State has filed a Motion to Dismiss, and while this Court is of the opinion that it is well taken, and should be sustained; the question raised herein is of a jurisdictional nature which could be raised on habeas corpus. We will, therefore, briefly discuss the one allegation raised by counsel, which is: ⅜
“That the Fourteenth Amendment of the Constitution operated to carry over to the State Courts the guarantee of the Fifth Amendment — that no man could be placed on trial for a felony except upon an indictment by Grand Jury — thereby eliminating preliminary proceedings.”
This question has been decided (adversely to the above allegation) in an early case, In re McNaught, 1 Okl.Cr. 528, 99 P. 241, *998which is very exhaustive and comprehensive. In a similar case, decided this 17th day of November, 1965, Miller v. State 407 P.2d 1000, this Court again re-affirms this opinion, and we deem the above allegation of defendant without merit. The judgment and sentence appealed from is hereby affirmed.
BUSSEY, P. J., and BRETT, concur.